Citation Nr: 1540156	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  11-29 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to an effective date earlier than July 21, 2000 for the award of service connection for coronary artery disease.  

3.  Entitlement to a disability evaluation in excess of 30 percent for service-connected coronary artery disease.  


REPRESENTATION

Appellant represented by:	B. von Behren, Esq. 


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from September 1964 to October 1967, to include duty in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The claims are held within the jurisdiction of the RO in Oakland, California.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran had requested that he be afforded a Videoconference hearing before a Veterans Law Judge (VLJ).  At the time of the August 2015 scheduled hearing, he failed to report.  

In correspondence forwarded to the Board both by the Veteran and his attorney, it has been articulated that the Veteran was unable to attend the previous hearing as due to pain in his hip joint (for which a hip replacement was to be performed at a later time).  Further, the Veteran's representative stated that she did not receive a copy of the letter informing the Veteran of the time and place of the hearing.  She stated that she was out of town tending to an emergency with her family; however, had she known about the hearing, she would have forwarded a request to reschedule.  

The Veteran has asked for a new hearing in the form of a Travel Board; however, his attorney has requested that a Videoconference hearing be rescheduled.  Essentially, it is contended that "good cause" existed for the previous absence and that the Veteran should be afforded a new opportunity, either via an in-person audience of via Videoconference, to present testimony in front of a VLJ.  

The Board determines that "good cause" has been shown for the Veteran's absence, and the case is remanded so that a new hearing at the Oakland RO can occur.  The Veteran should specifically be asked if he wishes to have a Travel Board or Videoconference hearing, and based on his response, he should be scheduled for a hearing at the earliest possible time.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a Travel Board or a Videoconference hearing before a Veterans Law Judge (VLJ) at the earliest possible convenience.  The Veteran is to be informed of his ability to select a Videoconference or a Travel Board hearing, and depending on what is selected, the appropriate forum should be scheduled.  Of note, the Veteran should be advised of the advantages of a Videoconference hearing with respect to the quickness of scheduling.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




